Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants after final amendments, filed on 9/29/21, have been fully considered.  Applicants have incorporated the subject matter of claim 17 (now canceled) into independent claim 1 so as to overcome the previously relied upon prior art rejection to Li et al. (US 2016/0359125).  However, a further search has led to a new prior art rejection as described below.  This Office action is non-final since the new grounds of rejection were not necessitated by Applicants amendments.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP-2013147481).  A machine translation of this document is also provided with this Office action.
Claims 1, 2, 6 and 18: The top of paragraph 0026 (page 33) of Yamamoto teaches 12 compounds, of which all but the fifth compound anticipates Formula I of claim 1.  As one example, the first structure taught at the top of page 33 has variables Y1-Y3 and Y6-Y18 equal to CR groups where all R variables are equal to hydrogen, variables Y9 and Y10 are equal to C and Y9 and Y10 are connected by a carbon-carbon single bond.  The compounds taught by Yamamoto are not fullerene-type compounds.  As such, the compounds taught at the top of paragraph 0026 anticipate all of the limitations of claim 1.  Additionally, the first compound taught at the top of page 33 anticipates formula II of claim 2 with variables Y1-Y3 and Y6-Y18 being CH groups.  Further, the first compound taught at the top of page 33 is the same compound as compound 198 1-Y18 in the first compound taught on paragraph 0026 has variables Y1-Y18 are selected from C or CR, thereby anticipating claim 18.
Claim 9: The rejection of claim 1 is wholly incorporated into the rejection of claim 9.  Additionally, Yamamoto teaches that the compounds taught therein are employed in organic light-emitting devices which comprise an anode and a cathode, and wherein at least one of the organic layers between the anode and the cathode comprise a compound as taught by Yamamoto.  This employment of any one of the explicitly taught compounds, including the compounds taught at the top of page 33, is at once envisaged, thereby anticipating claim 9.  
Claims 12 and 14: In paragraph 0052, Yamamoto teaches that the compounds according to the invention are used as host materials for a light emitting layer of an organic electroluminescent element or as a charge transport material present in a charge transport layer adjacent to the light emitting layer.  Therefore, the use of any of the explicitly taught compounds as a host material or as a charge transport material is at once envisaged, thereby anticipating claims 12 and 14. 
Claim 13: While Yamamoto teaches does not explicitly teach that the compounds taught therein may be employed as charge carrier blocking materials as required by claim 13, one having ordinary skill in the art understands that a hole transfer layer in essence functions as an electron blocking layer and that an electron transport layer functions as a hole blocking layer.  So the employment of a compound taught by Yamamoto as a hole transport material in a hole transport layer would necessarily provide at least some blocking of electrons.  Conversely, the employment of a compound taught by Yamamoto as an electron transport material in an electron transport layer would necessarily provide at least some blocking of holes, thereby satisfying claim 13.
Claim 15: The exemplified devices taught by Yamamoto are organic light-emitting devices, thereby anticipating claim 15.  
Claim 16: The simple preparation of any of the compounds taught by Yamamoto requires at least a preliminary characterization step, or an isolation step from a solvent.  A sample for NMR analysis or a crude reaction mixture comprising the compounds taught by Yamamoto (including the compounds taught at the top of page 33), are inherently formulations, thereby anticipating claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP-2013147481) as applied to claim 1.
While Yamamoto does not teach compounds which satisfy the limitations of claim 1 and which further comprise at least one substituent as required by claim 8, the preparation of such compounds would have nevertheless been obvious to one having ordinary skill in the art given the overall teachings of Yamamoto.  Specifically, Yamamoto prefers that the compounds taught therein have one nitro group as shown in paragraph 0018.  The nitro groups are reduced to amino groups which can then be converted into halide leaving groups for further chemical reactions.  Paragraph 0028 of Yamamoto teaches that preferred structures include compounds having the general formulae 21-26.  As applied to the compounds where variable Y is equal to B-Ph, the conversion of the nitro groups into amino groups, then subsequent halide groups would have been obvious to one of ordinary skill in the art.  This includes taking the last two compounds taught in paragraph 0026 and reducing the nitro group to an amino group.  The amino analogues 7 being equal to CR where R is equal to an unsubstituted amino group.  Additionally, variables Y12 (for the second to last structure) and variables Y2 and Y12 (for the last structure) are equal to CR groups where R is equal to carbazole or dibenzothiophene, which are groups included in claim 8.  Such compounds are obvious variations given the teachings of Yamamoto.

Allowable Subject Matter
Claims 3-5, 7, 8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The compounds disclosed by Yamamoto do not include any where more than one adjacent pair of rings are joined via a carbon-carbon bond, which are all required structural limitations of claims 3-5, 7 and 8.  Additionally, the compounds taught by Yamamoto are not taught as being employed as emissive materials in an organic electroluminescent device as required by claim 10.  Claim 11 is allowable by virtue of its dependency on claim 10.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766